DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and was 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (US Patent Application Publication US 2014/0292260 A1) in view of Gauthier et al. (US Patent Application Publication US 2016/0207417 A1) and Ebigt et al. (US Patent Application Publication US 2008/0053126 A1).
Regarding claim 1, Dyer discloses (Figure 1-3) a ground support equipment (GSE) unit (rapid charging station 10a or 10b), comprising: an unconnected GSE thermal loop (a loop of coolant from coolant source 14 supplying coolant to battery through supply line 18 and coolant conduit 26 per paragraph 0025 and 0029, and where coolant returns to the coolant source 14 from the battery 30 per paragraph 0030, and where the battery cooling system may be connected to an air conditioning system per paragraph 0037, where paragraph 0029 states “Mobile charging station 10b may be moved to the location of one or more of military devices 20 and connector 18c on the end of a supply line 18 of mobile charging station 10b may be inserted either manually or automatically or robotically into a corresponding receptacle 27” hence the coolant loop is unconnected until it is physically connected to the device 20)  configured to be physically connected to one or more channels of a battery pack (coolant passes through channels 34 of battery 30 per paragraph 0020) onboard an aircraft (device 20 may be an aircraft per paragraph 0019 and 0028) to provide thermal transfer between the GSE unit and the battery pack (per paragraph 0025 “sufficient coolant may be pumped from coolant source 14 through supply line 18 and coolant conduit 26 into battery 30 as current is supplied from high power charging source 12 through supply line 18 and electrical conduit 24 to absorb a portion of the heat generated within battery 30 and prevent battery 30 from being damaged or destroyed during the charging due to an undesirable rise in temperature” which constitutes heat transfer between the coolant source 14 and the charging station 10 a or 10b), wherein the GSE thermal loop is configured to allow fluid from the one or more channels to circulate therein (per paragraphs 0025, 0029 and 0030); and 
a GSE thermal system (coolant source 14 ) and coupled to the GSE thermal loop, wherein the GSE thermal system is configured to regulate a battery temperature of the battery pack (the coolant source 14 provides cooling to the battery 30 per paragraph 025);
a cooling element configured to cool the fluid circulating in the GSE thermal loop before the fluid flows back to the one or more channels (the cooling source 14 may contain a heat exchanger per paragraph 0030 or a refrigeration unit 16 per paragraph 0036).
However Dyer does not explicitly disclose a heating element configured to warm the fluid circulating in the GSE thermal loop before the fluid flows back to the one or more channels.
Gauthier teaches (Figures 1 and 3A-3B) a battery cooling and heating temperature control system (thermal management system 115) that contains a cooling element (cooler 119) element configured to cool the fluid circulating in the thermal loop (cooler 119 cools coolant circulated to the battery pack per paragraph 0027) and a heating element  (heater 117) configured to warm the fluid circulating in a thermal loop before the fluid flows back to the one or more channels ( coolant heated by heater 117 circulates to the battery pack per paragraph 0027). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal loop of Dyer to include a heating element as taught by Gauthier. Doing so would provide a means for heating the battery during charging in response to the battery temperature being too low during charging as recognized by Gauthier (per paragraphs 0014, 0027 and 0061, with heating during charging expressly mentioned in paragraph 0027).
 Additionally Dyer’s thermal loop does not disclose the thermal loop is configured to fluidly connect to tubing in seats of the aircraft, thereby allowing fluid to circulate in the tubing. 
Ebigt teaches (Figures 1-4) a thermal loop of an aircraft (from feed line 18 and return line  20) with the thermal loop ( from feed 18 and return 20) is configured to fluidly connect to tubing in seats of the aircraft, thereby allowing fluid to circulate in the tubing ( feed 18 and return 20 connect to heat exchanger 14 in the aircraft seat 2 per paragraph 0034-0035, where the feed and return lines provide fluid lines, aka tubing, to the seat  to provide liquid coolant to the heat exchanger 14 in the seat 2 as noted in paragraphs 0034-0035 and seen in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal loop of Dyer to be fluidly connected to a seat of an aircraft as taught by Ebigt. Doing so would provide and aircraft cooling system that can cool a seat in an aircraft, that can be lighter weight compared to conventional aircraft conditioning systems (per paragraph 0010) and can provide temperature control to an  individual region of an aircraft specifically a passenger seat, as recognized by Ebigt (per paragraph 0010 and 0018).
Regarding claim 2, Dyer as modified discloses the claim limitations of claim 1 above and Dyer further discloses the GSE unit is a cart configured to move to a location of the aircraft (rapid charging station 10b is a mobile station that may be moved to the locations of the batteries 30 of the devices 20 per paragraph 0027).
Regarding claim 3, Dyer as modified discloses the claim limitations of claim 1 above and Dyer further discloses the GSE unit is configured to serve as a heat source or a heat sink for the battery pack (the rapid charging station 10a or 10 be’ coolant source 14 servers to cool the battery 30 per paragraph 0025 or 0029).
Regarding claim 6, Dyer as modified discloses the claim limitations of claim 5 above and Dyer further discloses the cooling element comprises a heat exchanger using a refrigerant (the heat exchanger removes heat from a refrigerant or coolant per paragraph 0030).
Regarding claim 7, Dyer as modified discloses the claim limitations of claim 5 above and Gauthier further discloses the heating element comprises a heat exchanger or a positive thermal coefficient heater (the heater 117 exchanges heat with the coolant to heat the battery per paragraph 0027).
Regarding claim 13, Dyer as modified discloses the claim limitations of claim 1 above and Dyer further discloses, the GSE thermal system is configured to regulate the battery temperature prior to a flight of the aircraft (as the aircraft is parked for charging and not in operation/flight as is the case with rapid charring device 10b recharging the aircraft 20 overnight as disclosed in paragraph 0027 when the rapid chagrin station 10b is a ground vehicle and would inherently regulate the battery temperature prior any aircraft operation/flight as the aircraft would be operated in cycles as the battery 30 of the aircraft 20 would come in for multiple recharging cycles to the charging station 10b as the battery 30 was repeatedly depleted after operation/flight of the aircraft).
Regarding claim 14, Dyer as modified discloses the claim limitations of claim 1 above and Dyer further discloses, the GSE thermal system is configured to regulate the battery temperature prior to the aircraft using a cabin thermal management system to regulate a cabin temperature (as when the aircraft uses the cabin thermal management system is never defined any time before operation of the aircraft and any associated  internal thermal management systems would occur when the aircraft is parked for charging and not in operation as is the case with rapid charring device 10b recharging the aircraft 20 overnight as disclosed in paragraph 0027 and would inherently regulate the battery temperature prior any aircraft using a thermal management systems as both systems would be operated in cycles as the battery of the aircraft 20 would come in for multiple recharging cycles to the charging station 10b as the battery 30 was repeatedly depleted after operation of the aircraft and  the cabin air conditioning system is operated after the battery 30 is charged per paragraph 0037 and 0038).

Regarding claim 15, Dyer as modified discloses the claim limitations of claim 14 above however Dyer does not explicitly disclose that the GSE thermal system is configured to regulate the battery temperature based a cabin temperature.
Gauthier teaches (Figures 1 and 3A-3C) a battery cooling and heating temperature control system (thermal management system 115) that contains a cooling element (cooler 119) element configured to cool the fluid circulating in the thermal loop (cooler 119 cools coolant circulated to the battery pack per paragraph 0027) where the thermal  system  (thermal management system 115) configured to regulate the battery temperature based a cabin temperature (the cooler 119 and heater 117 regulate the temperature of temperature of the battery 109 and the cabin 121 as seen in figure 1 and per paragraph 0027) where the thermal regulation system of the battery is managed based on the temperature of the cabin (per figures 3A-3C the thermal management system 115 controls both the temperature of the cabin and the temperature of the battery per paragraph 0027 and in turn in the steps of maintaining the cabin temperature heats or cools the cabin in addition  to heating or cooling the battery based on the temperature of the cabin relative to a preset cabin temperature in at least step 369 per paragraph 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal loop of Dyer to include cabin temperature based controls as taught by Gauthier. Doing so would provide a means for preconditioning a cabin of a vehicle using a thermal management system that conditions both the battery and the cabin as recognized by Gauthier (per paragraphs 0027 and 0066).
Regarding claim 16, Dyer as modified discloses the claim limitations of claim 1 above and Dyer further discloses, a power system configured to supply power to one or more electric components of the aircraft and configured to recharge the battery pack (the power charging source 12 charges the battery 30  per paragraphs 0025 and 0029).
Regarding claim 19, Dyer discloses (Figure 1-3) a ground support equipment (GSE) unit (rapid charging station 10a or 10b), comprising: an unconnected GSE thermal loop (a loop of coolant from coolant source 14 supplying coolant to battery through supply line 18 and coolant conduit 26 per paragraph 0025 and 0029, and where coolant returns to the coolant source 14 from the battery 30 per paragraph 0030, and where the battery cooling system may be connected to an air conditioning system per paragraph 0037, where paragraph 0029 states “Mobile charging station 10b may be moved to the location of one or more of military devices 20 and connector 18c on the end of a supply line 18 of mobile charging station 10b may be inserted either manually or automatically or robotically into a corresponding receptacle 27” hence the coolant loop is unconnected until it is physically connected to the device 20)  configured to be physically connected to one or more channels of a battery pack (coolant passes through channels 34 of battery 30 per paragraph 0020) onboard an aircraft (device 20 may be an aircraft per paragraph 0019 and 0028) to provide thermal transfer between the GSE unit and the battery pack (per paragraph 0025 “sufficient coolant may be pumped from coolant source 14 through supply line 18 and coolant conduit 26 into battery 30 as current is supplied from high power charging source 12 through supply line 18 and electrical conduit 24 to absorb a portion of the heat generated within battery 30 and prevent battery 30 from being damaged or destroyed during the charging due to an undesirable rise in temperature” which constitutes heat transfer between the coolant source 14 and the charging station 10 a or 10b), wherein the GSE thermal loop is configured to allow fluid from the one or more channels to circulate therein (per paragraphs 0025, 0029 and 0030); 
a GSE thermal system (coolant source 14 ) coupled to the GSE thermal loop, wherein the GSE thermal system is configured to regulate a battery temperature of the battery pack (the coolant source 14 provides cooling to the battery 30 per paragraph 025), and wherein the GSE thermal system is configured to regulate the battery temperature prior to the aircraft using a cabin thermal management system to regulate a cabin temperature (as when the aircraft uses the cabin thermal management system is never defined any time before operation of the aircraft and any associated  internal thermal management systems would occur when the aircraft is parked for charging and not in operation as is the case with rapid charring device 10b recharging the aircraft 20 overnight as disclosed in paragraph 0027 and would inherently regulate the battery temperature prior any aircraft using a thermal management systems as both systems would be operated in cycles as the battery of the aircraft 20 would come in for multiple recharging cycles to the charging station 10b as the battery 30 was repeatedly depleted after operation of the aircraft, and the cabin air conditioning system is operated after the battery 30 is charged per paragraph 0037 and 0038); and 
a power system configured to supply power to one or more electric components of the aircraft and configured to recharge the battery pack (the power charging source 12 charges the battery 30  per paragraphs 0025 and 0029);
a cooling element configured to cool the fluid circulating in the GSE thermal loop before the fluid flows back to the one or more channels (the cooling source 14 may contain a heat exchanger per paragraph 0030 or a refrigeration unit 16 per paragraph 0036).
However Dyer does not explicitly disclose a heating element configured to warm the fluid circulating in the GSE thermal loop before the fluid flows back to the one or more channels.
Gauthier teaches (Figures 1 and 3A-3B) a battery cooling and heating temperature control system (thermal management system 115) that contains a cooling element (cooler 119) element configured to cool the fluid circulating in the thermal loop (cooler 119 cools coolant circulated to the battery pack per paragraph 0027) and a heating element  (heater 117) configured to warm the fluid circulating in a thermal loop before the fluid flows back to the one or more channels ( coolant heated by heater 117 circulates to the battery pack per paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal loop of Dyer to include a heating element as taught by Gauthier. Doing so would provide a means for heating the battery during charging in response to the battery temperature being too low during charging as recognized by Gauthier (per paragraphs 0014, 0027 and 0061, with heating during charging expressly mentioned in paragraph 0027).
Additionally Dyer’s thermal loop does not disclose the thermal loop is configured to fluidly connect to tubing in seats of the aircraft, thereby allowing fluid to circulate in the tubing. 
Ebigt teaches (Figures 1-4) a thermal loop of an aircraft (from feed line 18 and return line  20) with the thermal loop ( from feed 18 and return 20) is configured to fluidly connect to tubing in seats of the aircraft, thereby allowing fluid to circulate in the tubing ( feed 18 and return 20 connect to heat exchanger 14 in the aircraft seat 2 per paragraph 0034-0035, where the feed and return lines provide fluid lines, aka tubing, to the seat  to provide liquid coolant to the heat exchanger 14 in the seat 2 as noted in paragraphs 0034-0035 and seen in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal loop of Dyer to be fluidly connected to a seat of an aircraft as taught by Ebigt. Doing so would provide and aircraft cooling system that can cool a seat in an aircraft, that can be lighter weight compared to conventional aircraft conditioning systems (per paragraph 0010) and can provide temperature control to an  individual region of an aircraft specifically a passenger seat, as recognized by Ebigt (per paragraph 0010 and 0018).

Claim 4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (US Patent Application Publication US 2014/0292260 A1) in view of Gauthier et al. (US Patent Application Publication US 2016/0207417 A1), Ebigt et al. (US Patent Application Publication US 2008/0053126 A1) and  Melendez et al. (US Patent Application Publication US 2017/0088007 A1).
Regarding claim 4, Dyer as modified discloses the claim limitations of claim 1 above and Dyer further discloses the  GSE thermal system pumps the fluid within the GSE thermal loop (coolant is pumped per paragraphs 0025 and 0029).
However Dyer does not explicitly disclose that the pumping is accomplished by a pump.
It is exceedingly well known in the art to accomplish pumping or the movement of fluids by a pump as is taught by Melendez where Melendez discloses a battery thermal management system for an electric vehicle (pump 725 in figures 7, 10-14 where the pump 725 circulates coolant through a thermal control loop 727 from an auxiliary thermal management system 703 for cooling a vehicle battery 719 per paragraph 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dyer to include a pump as taught by Melendez. Doing so would provide a known structure for circulating coolant in a thermal control loop as recognized by Melendez (per paragraph 0052).
Regarding claim 8, Dyer as modified discloses the claim limitations of claim 1 above and Dyer further discloses the GSE thermal system comprises a temperature sensor ( systems for monitoring battery temperature (per paragraph 0023 to control the supply of coolant to the battery per paragraphs 0032 .
However Dyer does not explicitly disclose that the sensor is a fluid temperature sensor configured to measure a fluid temperature of the fluid received from the one or more channels.
Melendez teaches a battery temperature monitoring system where the temperature sensor (229) may be a sensor that monitors a fluid temperature to measure a fluid temperature of the fluid received from the one or more channels of the battery (temperature sensor 229 may measure the temperature of thermal transfer fluid/coolant used to control the battery temperature as an alternative to monitoring individual battery temperatures per paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature sensor of Dyer to measure the fluid temperature of the fluid circulating in the battery as recognized by Melendez. Doing so would provide an alternative temperature measuring arrangement for controlling the battery temperature as a known alternative to directly measuring the battery temperature as recognized by Melendez (per paragraph 0042).
Regarding claim 9, Dyer as modified discloses the claim limitations of claim 8 above and Dyer further discloses the cooling element (in coolant source 14) is configured to cool the fluid circulating in the GSE thermal loop however Dyer does not explicitly discloses that the cooling is initiated if a first measurement from the fluid temperature sensor is higher than or equal to a predetermined battery temperature. 
Gauthier teaches (Figures1 and 3B) a cooling element (cooler 119) element configured to cool the fluid circulating in the thermal loop (cooler 119 cools coolant circulated to the battery pack per paragraph 0027) and that that the cooling is initiated if a first measurement from the fluid temperature sensor is higher than or equal to a predetermined battery temperature (when the temperature is greater than T2 in step 349 the battery pack is cooled in step 353 per paragraph 0063). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling element of Dyer to be controlled based on temperature as taught by Gauthier. Doing so would provide a known temperature based means for preventing the battery from becoming too high as recognized by Gauthier (Per paragraph 0063).
Regarding claim 10, Dyer as modified discloses the claim limitations of claim 9 above and Gauthier further discloses the cooling element (119) is configured to stop cooling the fluid circulating in the thermal loop if a second measurement from the fluid temperature sensor is lower than the predetermined battery temperature (if the battery temperature is less than T2 in step 349 after the battery temperature is continued to be measured in Step 329 the cooling would be stopped as it would not proceed to step 353 where the batteries are cooled per paragraph 0063 and 0064).
Regarding claim 11, Dyer as modified discloses the claim limitations of claim 8 above and Gauthier further discloses the heating element (117) is configured to warm the fluid circulating in the thermal loop if a first measurement from the fluid temperature sensor is lower than a predetermined battery temperature (when the temperature of the battery is less than T1 per paragraph 0061 and step 329 of figure 3B then heat is applied to the batteries).
Regarding claim 12, Dyer as modified discloses the claim limitations of claim 11 above and Gauthier further discloses the heating element (117) is configured to stop warming the fluid circulating in the thermal loop if a second measurement from the fluid temperature sensor is higher than or equal to the predetermined battery temperature (if the battery temperature is greater than T1 in step 331 after the battery temperature is continued to be measured in Step 329 the heating would be stopped if as it would not proceed to step 335 where heat is applied to the batteries per paragraph 0061 and 0062).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US Patent Application Publication US 2016/0207417 A1) in view of Dyer et al. (US Patent Application Publication US 2014/0292260 A1), Melendez et al. (US Patent Application Publication US 2017/0088007 A1) and Ebigt et al. (US Patent Application Publication US 2008/0053126 A1).
Regarding claim 17, Gauthier discloses at temperature regulation method  comprising: receiving a user input, wherein the user input indicates a predetermined battery temperature for a battery pack  (the temperatures T1 and T2 of Figure 3B per paragraph 0061-0064) of a vehicle; 
receiving a first temperature measurement from a temperature sensor disposed in the unit (a temperature form the temperature sensor 143 per paragraph 0061) , wherein the temperature sensor is configured to measure a temperature of the battery pack (the temperature of the battery is measured by temperature sensor 143 per paragraph 0061) ; 
comparing the predetermined battery temperature with the first temperature measurement (the battery temperature is compared to T1 in step 331 and T2 in step 349 per paragraph 0061 and 0063); and based on the comparison, using a thermal system of the unit (the cooler 119 or heater 117) to regulate a battery temperature of the battery pack (the battery is cooled or heated by the cooler 119 and heater 117 respectively per paragraph 0027),
using a cooling element (cooler 119) of the thermal system to cool the fluid if the first temperature measurement is higher than or equal to the predetermined battery temperature (when the temperature is greater than T1 in step 331 and in turn greater than  T2 in step 349 the battery pack is cooled in step 353 per paragraph 0063); or using a heating element (the heater 117) of the thermal system to warm the fluid if the first temperature measurement is lower than the predetermined battery temperature (when the temperature of the battery is less than T1 per paragraph 0061 and step 329 of figure 3B then heat is applied to the batteries).
However Gauthier does not discloses the method of regulating the temperature of the battery is applied to a ground support equipment (GSE) unit physically connected to an aircraft and disconnecting the GSE from the aircraft.  
Dyer teaches (Figures 1-3) a ground support equipment (GSE) unit (rapid charging station 10a or 10b), comprising: a GSE thermal loop physically connected to a battery pack (a loop of coolant from coolant source 14 supplying coolant to battery through supply line 18 and coolant conduit 26 per paragraph 0025 and 0029, and where coolant returns to the coolant source 14 from the battery 30 per paragraph 0030, where paragraph 0029 states “Mobile charging station 10b may be moved to the location of one or more of military devices 20 and connector 18c on the end of a supply line 18 of mobile charging station 10b may be inserted either manually or automatically or robotically into a corresponding receptacle 27” hence the coolant loop is unconnected until it is physically connected to the device 20)  onboard an aircraft (device 20 may be an aircraft per paragraph 0019 and 0028), wherein the GSE thermal system is configured to regulate a battery temperature of the battery pack (the coolant source 14 provides cooling to the battery 30 per paragraph 025) by providing thermal transfer between the GSE unit and the battery pack (per paragraph 0025 “sufficient coolant may be pumped from coolant source 14 through supply line 18 and coolant conduit 26 into battery 30 as current is supplied from high power charging source 12 through supply line 18 and electrical conduit 24 to absorb a portion of the heat generated within battery 30 and prevent battery 30 from being damaged or destroyed during the charging due to an undesirable rise in temperature” which constitutes heat transfer between the coolant source 14 and the charging station 10 a or 10b), and disconnecting the GSE loop from the aircraft (the loop can be opened by detaching the connector 18c which is only temporarily attached to the receptacle 27 per paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the battery temperature control method to the ground support unit for aircraft battery cooling of Dyer. Doing so would provide a known method of battery temperature control disclosed by Gauthier that could regulate the temperature of a battery of an aircraft as disclosed by Dyer and provide temperature regulation of the battery of an aircraft during charging of an aircraft battery as recognized by Dyer (per paragraph 0019 and 0028-0029).
Additionally Gauthier does not explicitly disclose that the sensor is a fluid temperature sensor configured to measure a fluid temperature of fluid circulating in the battery pack,  or explicitly disclose using a cooling element of the thermal system to cool the fluid; or using a heating element of the thermal system to warm the fluid.
Melendez teaches a battery temperature monitoring system where the temperature sensor (229) may be a sensor that monitors a fluid temperature to measure a fluid temperature of the fluid in the battery and to use a  (temperature sensor 229 may measure the temperature of thermal transfer fluid/coolant used to control the battery temperature as an alternative to monitoring individual battery temperatures per paragraph 0042),  the cooling element (cooler 225) and heating element (heater 223) are used to cool or heat where the fluid respectively (cooler 225 and heater 223 heat the coolant per paragraph 0041) .
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the temperature sensor of Dyer to measure the fluid temperature of the fluid circulating in the battery as recognized by Melendez. Doing so would provide an alternative temperature measuring arrangement for controlling the battery temperature as a known alternative to directly measuring the battery temperature as recognized by Melendez (per paragraph 0042) and would have provide a cooling and heating system using a coolant as a known alternative to directly heating or cooling a battery as recognized by Melendez (per paragraph 0041).
Additionally Guathier does not disclose the thermal loop does not disclose coupling the thermal loop to tubing in seats of the aircraft and directing fluid toward the tubing, thereby allowing fluid to circulate in the tubing. 
Ebigt teaches (Figures 1-4) a thermal loop of an aircraft (from feed line 18 and return line  20) with the thermal loop ( from feed 18 and return 20) is configured to fluidly couple to tubing in seats of the aircraft, thereby allowing fluid to circulate in the tubing ( feed 18 and return 20 connect to heat exchanger 14 in the aircraft seat 2 per paragraph 0034-0035, where the feed and return lines provide fluid lines, aka tubing, to the seat  to provide liquid coolant to the heat exchanger 14 in the seat 2 as noted in paragraphs 0034-0035 and seen in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal loop of Gauthier to be fluidly connected to a seat of an aircraft as taught by Ebigt. Doing so would provide and aircraft cooling system that can cool a seat in an aircraft, that can be lighter weight compared to conventional aircraft conditioning systems (per paragraph 0010) and can provide temperature control to an  individual region of an aircraft specifically a passenger seat, as recognized by Ebigt (per paragraph 0010 and 0018).

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. Regarding the argument that Ebigt does not disclose tubes with a seat that are configured to connect to  a thermal loop. The examiner respectfully disagrees and notes that Ebigt teaches (Figures 1-4) a thermal loop of an aircraft (from feed line 18 and return line  20) with the thermal loop ( from feed 18 and return 20) is configured to fluidly couple to tubing in seats of the aircraft, thereby allowing fluid to circulate in the tubing. Specifically where the feed 18 and return 20 connect to heat exchanger 14 in the aircraft seat 2 per paragraph 0034-0035, where the feed and return lines provide fluid lines, aka tubing, to the seat  to provide liquid coolant to the heat exchanger 14 in the seat 2 as noted in paragraphs 0034-0035 and seen in figure 1. Where the portions of the feed lines 18 and return lines 20 in the seats provide lines/ tubing into the seats 2 allowing for fluid connection of each seat to being in parallel or in series connection to the thermal loop at the low temperature bus as noted in paragraph 0035.  As such it would still be obvious to one of ordinary skill in the art to have modified the thermal loop of Dyer or Gauthier to be fluidly connected to a seat of an aircraft as taught by Ebigt. Doing so would provide and aircraft cooling system that can cool a seat in an aircraft, that can be lighter weight compared to conventional aircraft conditioning and can provide temperature control to an  individual region of an aircraft specifically a passenger seat, as recognized by Ebigt, per paragraph 0010 and 0018. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763